

 
 

--------------------------------------------------------------------------------

 



 
Sun Communities, Inc.
 
 
DOCS® Financing Facility
 
 
Shares of Common Stock, $.01 par value
 
 


 
 
SALES AGREEMENT
 




 
August 27, 2009
 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
______________
 
*DOCS® is a registered service mark of Brinson Patrick Securities Corporation.







 
 
 

--------------------------------------------------------------------------------

 

THIS SALES AGREEMENT (this “Agreement”) dated as of August 27, 2009 between
Brinson Patrick Securities Corporation, having its principal office at 1515
Broadway, 11th Floor, New York, New York, 10036 (the “Sales Manager”) and Sun
Communities, Inc., a corporation organized and existing under the laws of the
State of Maryland (the “Company”).
 
WHEREAS, the Company desires to issue and sell through the Sales Manager shares
of its common stock, par value $.01 per share (such shares referred to herein as
the “Common Stock”), on the terms set forth in Article II hereof.
 
IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Sales Manager agree as follows:
 
ARTICLE I
 
 
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
 
1.1 For purposes of this Agreement, unless the context requires to the contrary,
the term “Company” shall also include all significant subsidiaries (as defined
in Section 1-02 of Regulation S-X) of the Company.  The Company represents and
warrants to, and agrees with, the Sales Manager that:
 
(a) The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Act”), and the rules and regulations thereunder
(“Rules and Regulations”), and the Company is eligible to use Form S-3 for the
transactions contemplated by this Agreement.  A.  registration statement on Form
S-3 (No. 333-158623) with respect to, among other securities, the Common Stock
has been prepared by the Company in conformity with the requirements of the Act
and the Rules and Regulations, has been filed with the Securities and Exchange
Commission (the “Commission”) and has been declared effective by the
Commission.  No stop order suspending the effectiveness of such registration
statement has been issued, and no proceeding for that purpose has been
instituted or, to the knowledge of the Company, threatened by the
Commission.  Additionally, the Company has filed a Prospectus Supplement naming
the Sales Manager as sales manager and setting forth certain information
regarding the sales to be made through the Sales Manager.  Each such
registration statement, as it may have heretofore been or (only to the extent
(i) filed and declared effective by the Commission after the date hereof and
(ii) a prospectus supplement forming a part of such registration statement and
relating to the Common Stock to be offered and sold pursuant to this Agreement
having been filed pursuant to Rule 424 under the Act) may hereafter be filed, as
amended, is referred to herein as the “Registration Statement,” and the final
form of prospectus included in the Registration Statement, as amended or
supplemented from time to time relating to the Common Stock, is referred to
herein as the “Prospectus.”  Any reference herein to the Registration Statement,
the Prospectus, or any amendment or supplement thereto shall be deemed to refer
to and include the documents incorporated (or deemed to be incorporated) by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or Prospectus shall be
deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein.
 
(b) Each part of the Registration Statement, when such part became or becomes
effective, and the Prospectus and any amendment or supplement thereto, on the
date of filing thereof with the Commission and at each Settlement Date (as
hereinafter defined), conformed or will conform in all material respects with
the requirements of the Act and the Rules and Regulations; each part of the
Registration Statement, when such part became or becomes effective, did not or
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Prospectus and any amendment or supplement
thereto, on the date of filing thereof with the Commission and at each
Settlement Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
except that the foregoing shall not apply to statements in or omissions from any
such document in reliance upon, and in conformity with, written information
furnished to the Company by or on behalf of the Sales Manager, specifically for
use in the Registration Statement, the Prospectus or any amendment or supplement
thereto.
 

 
 

--------------------------------------------------------------------------------

 

(c) The documents incorporated by reference in the Registration Statement or the
Prospectus, or any amendment or supplement thereto, when they became or become
effective under the Act or were or are filed with the Commission under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the case
may be, conformed or will conform in all material respects with the requirements
of the Act or the Exchange Act, as applicable, and the rules and regulations of
the Commission thereunder.
 
(d) The financial statements of the Company, together with the related schedules
and notes thereto, set forth or included or incorporated by reference in the
Registration Statement and Prospectus, fairly present the financial condition of
the Company as of the dates indicated and the results of operations, changes in
financial position, stockholders’ equity, and cash flows for the periods therein
specified, in conformity with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise stated
therein).  The summary and selected financial and statistical data included or
incorporated by reference in the Registration Statement and the Prospectus
fairly present the information shown therein and, to the extent based upon or
derived from the financial statements, have been compiled on a basis consistent
with the financial statements presented therein.  In addition, any pro forma
financial statements of the Company, and the related notes thereto, included or
incorporated by reference in the Registration Statement and the Prospectus,
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the basis described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein.  Furthermore, all financial statements
required by Rule 3-14 of Regulation S-X (“Rule 3-14”), if any, have been
included or incorporated by reference in the Registration Statement and the
Prospectus and any such financial statements are in conformity with the
requirements of Rule 3-14.  No other financial statements are required to be set
forth or incorporated by reference in the Registration Statement or the
Prospectus under the Rules and the Regulations.
 
(e) Grant Thornton LLP, which has expressed their opinion with respect to the
financial statements and the supporting schedules included or incorporated by
reference in the Registration Statement are and, during the periods covered by
their reports, were independent registered public accounting firm with respect
to the Company within the meaning of the Act and the applicable rules and
regulations thereunder adopted by the Commission and the Public Company
Accounting Oversight Board (United States).
 

 
2

--------------------------------------------------------------------------------

 

(f) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Maryland.  Other than as
disclosed in the Registration Statement, the Company has no subsidiaries and
does not control, directly or indirectly, any corporation, partnership, limited
liability company, joint venture, association or other business
organization.  The Company is duly qualified and in good standing as a foreign
corporation in each jurisdiction in which the character or location of its
assets or properties (owned, leased or licensed) or the nature of its business
makes such qualification necessary (including every jurisdiction in which it
owns or leases property), except for such jurisdictions where the failure to so
qualify would not have a Material Adverse Effect on the Company.  For purposes
of this Agreement, “Material Adverse Effect” means any adverse effect on the
business, operations, prospects, properties or financial condition of the
Company that is (either alone or together with all other adverse effects)
material to the Company and its subsidiaries, taken as a whole, and any material
adverse effect on the issuance and sale of Common Stock by the Company
contemplated under this Agreement.  Each of the Company’s subsidiaries is
validly existing as a corporation, limited liability company or partnership, as
applicable, in its respective jurisdiction of formation, except where failure to
maintain such existence would not have a Material Adverse Effect.  Schedule
1.1(f) hereto identifies each of the Company’s subsidiaries that is a
significant subsidiary (as defined in Section 1-02 of Regulation S-X) of the
Company (each, a “Significant Subsidiary”).  All of the issued and outstanding
capital stock, limited liability company interests or partnership interests, as
applicable, of each Significant Subsidiary has been duly authorized and validly
issued, and, if applicable, is fully paid and nonassessable and (except as
otherwise disclosed or incorporated by reference in the Registration Statement
and the Prospectus) is owned by the Company, directly, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity.  Except
as disclosed or incorporated by reference in the Registration Statement and the
Prospectus, the Company does not own, lease or license any material asset or
property or conduct any business outside the United States of America.  The
Company and each of its Significant Subsidiaries has all requisite corporate,
partnership or limited liability company power and authority, as applicable, and
all necessary authorizations, approvals, consents, orders, licenses,
certificates and permits of and from all governmental orders or regulatory
bodies or any other person or entity, to own, lease, license and operate its
assets and properties and conduct its business as now being conducted and as
described or incorporated by reference in the Registration Statement and the
Prospectus; except for such authorizations, approvals, consents, orders,
licenses, certificates and permits the absence of which would not have a
Material Adverse Effect; and no such authorization, approval, consent, order,
license, certificate or permit contains a materially burdensome restriction
other than as disclosed or incorporated by reference in the Registration
Statement and the Prospectus.
 
(g) The Company is the sole general partner of Sun Communities Operating Limited
Partnership (the “Operating Partnership”) and such general partner interest is
duly authorized by the Agreement of Limited Partnership of the Operating
Partnership dated April 30, 1996, as may be amended or restated from time to
time (the “Partnership Agreement”) and was validly issued to the Company; and
the Company owns such general partner interest free and clear of all liens,
encumbrances, security interests, equities, charges or claims (except for such
liens, encumbrances, security interests, equities, charges or claims as are not,
individually or in the aggregate, material to such ownership or as described in
the Registration Statement or the Prospectus).
 
(h) The Operating Partnership owns 100% of the outstanding capital stock of Sun
Home Services, Inc. (“Home Services”).
 
(i) Home Services is a corporation duly organized, validly existing and in good
standing under the laws of the State of Michigan.  Home Services is duly
licensed or qualified to do business and is in good standing as a foreign
corporation in all jurisdictions in which the nature of the activities conducted
by it or the character of the assets owned or leased by it makes such licensing
or qualification necessary (except where the failure to be so licensed or
qualified would not have a Material Adverse Effect on the Company or Home
Services, or subject the Company or the shareholders of the Company to any
material liability or disability).
 

 
3

--------------------------------------------------------------------------------

 

(j) The Operating Partnership is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Michigan.  The
Operating Partnership is duly licensed or qualified to do business and is in
good standing as a foreign limited partnership in all jurisdictions in which the
nature of the activities conducted by it or the character of the assets owned or
leased by it makes such licensing or qualification necessary (except where the
failure to be so licensed or qualified would not have a Material Adverse Effect
on the Company or the Operating Partnership, or subject the Company or the
shareholders of the Company to any material liability or disability).
 
(k) The Company has good title to each of the items of personal property which
are reflected in the financial statements referred to in Section 1.1(d) or are
referred to in the Registration Statement and the Prospectus or any document
incorporated by reference therein as being owned by the Company and valid and
enforceable leasehold interests in each of the items of real and personal
property which are referred to in the Registration Statement and the Prospectus
or any document incorporated by reference therein as being leased by the
Company, in each case free and clear of all liens, encumbrances, claims,
security interests and defects, other than those described in the Registration
Statement and the Prospectus and those which do not and will not have a Material
Adverse Effect.
 
(l) The Company has been subject to the requirements of Section 12 of the
Exchange Act during the period commencing 36 months preceding the filing of the
Registration Statement and ending on the date hereof (the “Reporting Period”)
and during such Reporting Period the Company has timely filed all material
required to be filed pursuant to Sections 13(a), 14 and/or 15(d) of the Exchange
Act.  All such material conformed in form and substance in all material respects
to the requirements of the Exchange Act and the rules and regulations
thereunder.  As of the date of the initial filing of the Registration Statement
on April 17, 2009, and as of the date hereof, the aggregate market value of the
voting and non-voting common equity held by non-affiliates of the Company was
and is at least $150 million.
 
(m) The Company has good and marketable title to, or leasehold interests in, all
properties and assets (including, without limitation, mortgaged assets) as
described in the Registration Statement and the Prospectus or any document
incorporated by reference therein, owned by the Company, free and clear of all
liens, charges, encumbrances or restrictions, except such as are described in
the Registration Statement and the Prospectus or any document incorporated by
reference therein.  The Company has such consents, easements, rights-of-way or
licenses (collectively, “rights-of-way”) from any person as are necessary to
conduct its business in the manner described in the Registration Statement,
except for those which if not obtained would not, singly or in the aggregate,
have a Material Adverse Effect on the Company, and none of such rights-of-way
contains any restriction that is materially burdensome to the Company.
 
(n) There is no litigation or governmental or other proceeding or investigation
before any court or before or by any public body or board pending or, to the
knowledge of the Company, threatened (and the Company does not know of any basis
therefor) against, or involving the assets, properties or businesses of the
Company which would materially adversely affect the value or the operation of
any such assets or otherwise have a Material Adverse Effect on the Company and
its subsidiaries, as a whole, except as described or incorporated by reference
in the Registration Statement.
 
(o) The Company maintains insurance (issued by insurers of recognized financial
responsibility) of the types and in the amounts generally deemed adequate for
its businesses and, to the knowledge of the Company, consistent with insurance
coverage maintained by similar companies in similar businesses, including, but
not limited to, insurance covering real and personal property owned or leased by
the Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, all of which insurance is in full force and
effect.
 

 
4

--------------------------------------------------------------------------------

 

(p) Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, except as described therein, (i)
there has not been any material adverse change in the assets or properties,
business, results of operations, prospects or condition (financial or otherwise)
of the Company, whether or not arising from transactions in the ordinary course
of business; (ii) the Company has not sustained any material loss or
interference with its assets, businesses or properties (whether owned or leased)
from fire, explosion, earthquake, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or any court or legislative or
other governmental action, order or decree; (iii) since the date of the latest
balance sheet, included or incorporated by reference in the Registration
Statement and the Prospectus, except as reflected therein, the Company has not
undertaken any liability or obligation, direct or contingent, except such
liabilities or obligations undertaken in the ordinary course of business; and
(iv) there has not been any transaction that is material to the Company, except
transactions in the ordinary course of business or as otherwise disclosed in the
Registration Statement and the Prospectus.
 
(q) There is no document or contract of a character required to be described in
the Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement which is not described or filed as required.  Each
document, instrument, contract and agreement of the Company described in the
Registration Statement or the Prospectus or incorporated by reference therein or
listed as exhibits to the Registration Statement is in full force and effect and
is valid and enforceable by and against the Company in accordance with their
terms, assuming the due authorization, execution and delivery thereof by each of
the other parties thereto except as otherwise disclosed in the Registration
Statement or Prospectus.  The Company is not, nor to the knowledge of the
Company is any other party, in default in the observance or performance of any
term or obligation to be performed by it under any such agreement, and no event
has occurred which with notice or lapse of time or both would constitute such a
default, which default or event would have a Material Adverse Effect.  No
default exists, and no event has occurred which with notice or lapse of time or
both would constitute a default, in the due performance and observance of any
term, covenant or condition, by the Company of any other agreement or instrument
to which the Company is a party or by which it or its properties or business may
be bound or affected, which default or event would have a Material Adverse
Effect.
 
(r) Neither the Company nor any of its Significant Subsidiaries is in violation
of any term or provision of its charter, by-laws, partnership agreement or
operating agreement, as applicable.  The Company is not in violation of any
franchise, license, permit, judgment, decree, order, statute, rule or
regulation, where the consequences of such violation would have a Material
Adverse Effect.
 
(s) Neither the execution, delivery and performance of this Agreement by the
Company nor the consummation of any of the transactions contemplated hereby
(including, without limitation, the issuance and sale by the Company of the
Common Stock) will give rise to a right to terminate or accelerate the due date
of any payment due under, or conflict with or result in the breach of any term
or provision of, or constitute a default (or an event which with notice or lapse
of time or both would constitute a default) under, or require any consent or
waiver under, or result in the execution or imposition of any lien, charge,
encumbrance, claim, security interest, restriction or defect upon any properties
or assets of the Company pursuant to the terms of, any indenture, mortgage, deed
of trust or other agreement or instrument to which the Company is a party or by
which either is bound, or any of its properties or businesses are bound, or any
franchise, license, permit, judgment, decree, order, statute, rule or regulation
applicable to the Company or violate any provision of the Company’s charter or
by-laws, except for such consents or waivers which have already been obtained
and are in full force and effect.
 
(t) All of the outstanding shares of common stock and preferred stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable and none of them were issued in violation of any preemptive or
other similar right.  The Common Stock, when issued and sold pursuant to this
Agreement, will be duly authorized and validly issued, fully paid and
nonassessable and will not be issued in violation of any preemptive or other
similar right.  Except as disclosed in the Registration Statement and the
Prospectus, there is no outstanding option, warrant or other right calling for
the issuance of, and there is no commitment, plan or arrangement to issue, any
securities of the Company or any security convertible into or exercisable or
exchangeable for securities of the Company.  The Common Stock conforms in all
material respects to all statements relating thereto contained in the
Registration Statement and the Prospectus.  Any stock options issued by the
Company have been issued in compliance with applicable law, and the terms and
provisions of such stock options were established in compliance with applicable
law except as would not have a Material Adverse Effect.
 

 
5

--------------------------------------------------------------------------------

 

(u) Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, except as (x) described or referred
to therein, or (y) are not material and are consistent with past practice, the
Company has not (i) issued any securities or incurred any liability or
obligation, direct or contingent, except such liabilities or obligations
incurred in the ordinary course of business and except for securities issued in
connection with the Company’s employee benefit and/or dividend reinvestment
plans, (ii) entered into any transaction not in the ordinary course of business
or (iii) declared or paid any dividend or made any distribution on any of its
securities or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or otherwise acquire any of its securities.
 
(v) Except as disclosed in the Registration Statement and Prospectus, no holder
of any security of the Company has the right, which has not been waived, to have
any security owned by such holder included in the Registration Statement or any
right to demand registration of any security owned by such holder.
 
(w) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the issuance and sale of the Common Stock by the Company except for blue sky
filings and New York Stock Exchange listing application, which to the extent
required, will be completed prior to any applicable sales.  This Agreement has
been duly and validly authorized, executed and delivered by the Company and
constitutes and will constitute the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.  Each
approval, consent, order, authorization, designation, declaration or filing by
or with any regulatory, administrative or other governmental body necessary in
connection with the execution and delivery by the Company of this Agreement and
the consummation of the transactions contemplated hereby and the issuance and
sale of the Common Stock by the Company has been obtained or made and is in full
force and effect.  The Common Stock is listed for trading on the Trading
Market.  For purposes of this Agreement, the “Trading Market” is (i) the New
York Stock Exchange, Inc., and (ii) each other securities exchange on which
Common Stock is admitted for trading.
 
(x) The Company has not incurred any liability for a fee, commission or other
compensation on account of the employment of a broker or finder in connection
with the transactions contemplated by this Agreement other than as contemplated
hereby or as described in the Registration Statement.
 
(y) The Company is conducting its business in compliance with all applicable
laws, rules and regulations of the jurisdictions in which it is conducting
business, including, without limitation, the Americans with Disabilities Act of
1990 and all applicable local, state and federal employment,
truth-in-advertising, franchising and immigration laws and regulations, except
where the failure to be so in compliance would not have a Material Adverse
Effect.
 
(z) No transaction has occurred between or among the Company and any of its
officers or directors or any affiliate or affiliates of any such officer or
director that is required to be described in and is not adequately described in
the Registration Statement and the Prospectus.
 
(aa) The Company has not taken, nor will it take, directly or indirectly, any
action designed to or which might reasonably be expected to cause or result in,
or which has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of any securities of the Company
to facilitate the sale or resale of any shares of the Common Stock.
 
(bb) The Company has filed all federal, state, local and foreign tax returns
which are required to be filed through the date hereof (and will file all such
tax returns when and as required to be filed after the date hereof), or has
received extensions thereof, and has paid all taxes shown on such returns to be
due on or prior to the date hereof (and will pay all taxes shown on such returns
to be due after the date hereof) and all assessments received by it to the
extent that the same are material and have become due.
 
(cc) The Company is, and after giving effect to the offering and sale of the
Common Stock, will be, exempt from regulation as an “investment company,” a
person “controlled by” an “investment company” or an “affiliated person” of or
“promoter” or “principal underwriter” for an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”).
 

 
6

--------------------------------------------------------------------------------

 

(dd) The Company is not involved in any labor dispute and, to the knowledge of
the Company, no such dispute has been threatened, except for such disputes as
would not have a Material Adverse Effect or subject the Company or its
shareholders to any material liability or disability.
 
(ee) The Company’s systems of internal accounting controls taken as a whole are
sufficient to meet the broad objectives of internal accounting control insofar
as those objectives pertain to the prevention or detection of errors or
irregularities in amounts that would be material in relation to the Company’s
financial statements; and, to the best of the Company’s knowledge, neither the
Company nor any employee or agent thereof has made any payment of funds of the
Company or received or retained any funds, and no funds of the Company have been
set aside to be used for any payment, in each case in violation of any law, rule
or regulation.
 
(ff) Except as disclosed in the Registration Statement or the Prospectus, or in
any document incorporated therein (i) there has been no storage, disposal,
generation, manufacture, refinement, transportation, handling or treatment of
toxic wastes, hazardous wastes or hazardous substances by the Company or any of
its subsidiaries (or to the knowledge of the Company, any of their predecessors
in interest) at, upon or from any of the property now or previously owned or
leased by the Company or its subsidiaries in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit, except for any violation or remedial action
which would not have a Material Adverse Effect; (ii) there has been no spill,
discharge, leak, emission, injection, escape, dumping or release of any kind
onto such property or into the environment surrounding such property of any
toxic wastes, solid wastes, hazardous wastes or hazardous substances due to or
caused by the Company or any of its subsidiaries, except for any such spill,
discharge, leak emission, injection, escape, dumping or release which would not
have a Material Adverse Effect; and (iii) the terms “hazardous wastes,” “toxic
wastes” and “hazardous substances” shall have the meanings specified in any
applicable local, state, federal and foreign laws or regulations with respect to
environmental protection.
 
(gg) The Company has met the qualification requirements for a “real estate
investment trust” during its taxable years ending on or after December 31, 1999
and its proposed method of operations will enable it to continue to meet the
requirements for qualification and taxation as a “real estate investment trust”
under the Internal Revenue Code of 1986, as amended, assuming no change in the
applicable underlying laws.  The Company does not know of any event which would
cause or is likely to cause it to fail to qualify as a “real estate investment
trust” at any time.
 
(hh) There is and has been no failure on the part of the Company or, to the
knowledge of the Company, any of the Company’s directors or officers, in their
capacities as such in relation to the Company, to comply in all material
respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including without limitation
Section 402 related to loans and Sections 302 and 906 related to certificates.
 
(ii) The Company is not an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.
 
ARTICLE II
 


 
SALE AND DELIVERY OF SECURITIES
 
2.1 (a)           On the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, the
Company agrees to issue and sell through the Sales Manager, as agent, and the
Sales Manager agrees to sell, as agent for the Company, on a best efforts basis,
up to 1,600,000 shares of Common Stock during the term of this Agreement on the
terms set forth herein.  The Common Stock will be sold from time to time in
amounts and at prices as directed by the Company and as agreed to by the Sales
Manager.
 

 
7

--------------------------------------------------------------------------------

 

(b)           The Company or the Sales Manager may, upon notice to the other
party hereto by telephone (confirmed promptly by telecopy), at any time and from
time to time suspend the offering of Common Stock; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Common Stock sold hereunder prior to the giving
of such notice.
 
(c)           The compensation to the Sales Manager for sales of Common Stock
shall be at a fixed commission rate of 3% of the gross sales price per share of
Common Stock sold under this Agreement.  If, however, during the period between
the date hereof and December 31, 2009, the aggregate sales proceeds raised
exceed $10 million then the commission rate for any sales made after December
31, 2009, will be 2.5%.  The remaining proceeds, after further deduction for any
transaction fees imposed by any governmental or self-regulatory organization in
respect to such sale shall constitute the net proceeds to the Company for such
Common Stock (the “Net Proceeds”).
 
(d)           The Company shall open and maintain a trading account (the
“Trading Account”) at a clearing agent designated by the Sales Manager to
facilitate the transactions contemplated by this Agreement.  The Net Proceeds
from the sale of the Common Stock shall be available in the Trading Account on
the third business day (or such other day as is industry practice for
regular-way trading) following each sale of Common Stock (each, a “Settlement
Date”).  The Company shall effect the delivery of the applicable number of
shares of Common Stock to an account designated by the Sales Manager at The
Depository Trust Company on or before the Settlement Date of each sale
hereunder.  The Sales Manager’s compensation shall be withheld from the sales
proceeds on each Settlement Date and shall be paid to the Sales Manager.
 
(e)           At each Settlement Date, the Company shall be deemed to have
affirmed each representation, warranty, covenant and other agreement contained
in this Agreement.  Any obligation of the Sales Manager under this Agreement
shall be subject to the continuing accuracy of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Article IV of this Agreement.
 
(f)           If the Company shall default on its obligation to deliver shares
of Common Stock on any Settlement Date, the Company shall (i) hold the Sales
Manager harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (ii) pay the Sales Manager any commission to
which it would otherwise be entitled absent such default.
 
ARTICLE III
 


 
COVENANTS OF THE COMPANY
 
3.1 The Company covenants and agrees with the Sales Manager that:
 
(a) As promptly as practicable after the date of this Agreement, the Company
will file a supplement to the Prospectus to permit sales of the Common Stock
pursuant to this Agreement.
 

 
8

--------------------------------------------------------------------------------

 

(b) During the period in which a prospectus relating to the Common Stock is
required to be delivered under the Act (including any period where such
requirement is deemed satisfied pursuant to Rule 153 or Rule 172 under the Act),
the Company will notify the Sales Manager promptly of the time when any
subsequent amendment to the Registration Statement has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or the
Prospectus or for additional information; the Company will prepare and file with
the Commission, promptly upon the Sales Manager’s reasonable request, any
amendments or supplements to the Registration Statement or Prospectus that, in
the Sales Manager’s reasonable opinion, may be necessary or advisable in
connection with the sale of the Common Stock pursuant to this Agreement; the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus unless a copy thereof has been submitted to the Sales Manager a
reasonable period of time before the filing and the Sales Manager has not
reasonably objected thereto; and it will notify the Sales Manager at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference in the Registration Statement or Prospectus, which
will then be available EDGAR and/or on the Company’s website at
www.suncommunities.com (and will furnish to the Sales Manager any such document
that is not available on EDGAR or the Company’s website).  The Company will
cause each amendment or supplement to the Prospectus to be filed with the
Commission as required pursuant to the Rules and Regulations or, in the case of
any document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed.
 
(c) The Company will advise the Sales Manager, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement, of the
suspension of the qualification of the Common Stock for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceeding for any such
purpose; and it will promptly use its best efforts to prevent the issuance of
any stop order or to obtain its withdrawal if such a stop order should be
issued.
 
(d) Within the time during which a prospectus relating to the Common Stock is
required to be delivered under the Act (including any period where such
requirement is deemed satisfied pursuant to Rule 153 or Rule 172 under the Act),
the Company will comply with all requirements imposed upon it by the Act and by
the Rules and Regulations, as from time to time in force, so far as necessary to
permit the continuance of sales of or dealings in the Common Stock as
contemplated by the provisions hereof and the Prospectus.  If during such period
any event occurs as a result of which the Prospectus, as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Act, the Company will promptly notify the Sales Manager to
suspend the offering of Common Stock during such period and the Company will
amend or supplement the Registration Statement or Prospectus (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance and will use its best efforts to have any amendment or supplement to
the Registration Statement or Prospectus declared effective as soon as possible,
unless the Company has reasonable business reasons to defer public disclosure of
the relevant information.
 
(e) The Company will use its best efforts to qualify the Common Stock for sale
under the securities laws of such jurisdictions as the Sales Manager designates
and to continue such qualifications in effect so long as required for the sale
of the Common Stock, except that the Company shall not be required in connection
therewith to qualify as a foreign corporation or to execute a general consent to
service of process in any jurisdiction.
 
(f) The Company will furnish to the Sales Manager and its legal counsel (at the
expense of the Company) copies of the Registration Statement and the Prospectus
during the period in which a prospectus relating to the Stock is required to be
delivered under the Act (including any period where such requirement is deemed
satisfied pursuant to Rule 153 or Rule 172 under the Act), in each case as soon
as available and in such quantities as the Sales Manager may from time to time
reasonably request.  The Company will take such action as to enable the
conditions set forth in Rule 153(b) to be satisfied at all times that the Sales
Agent is selling Stock.
 
(g) The Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that satisfies the provisions of Section
11(a) of the Act and Rule 158 of the Rules and Regulations.
 

 
9

--------------------------------------------------------------------------------

 

(h) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all of its expenses
incident to the performance of its obligations hereunder (including, but not
limited to, any transaction fees imposed by any governmental or self-regulatory
organization with respect to transactions contemplated by this Agreement and any
blue sky fees) and will pay the expenses of printing all documents relating to
the offering.  The Company will reimburse the Sales Manager for its reasonable
out-of-pocket costs and expenses incurred in connection with entering into this
Agreement, including, without limitation, reasonable travel, reproduction,
printing and similar expenses, as well as the reasonable fees and disbursements
of its legal counsel (provided that such legal fees shall not exceed $50,000),
upon presentation of appropriate invoices therefor.
 
(i) The Company shall use its best efforts to list, subject to notice of
issuance, the Common Stock on the applicable Trading Market.
 
(j) The Company will apply the Net Proceeds from the sale of the Common Stock as
set forth in the Prospectus.
 
(k) [Intentionally Omitted]
 
(l) The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise the Sales Manager immediately after it
shall have received notice or obtain knowledge thereof, of any information or
fact that would alter or affect any opinion, certificate, letter and other
document provided to the Sales Manager pursuant to Article IV herein.
 
(m) Each time that (i) the Registration Statement or the Prospectus shall be
amended or supplemented or (ii) there is filed with the Commission any document
incorporated by reference into the Prospectus (other than a Current Report on
Form 8-K, unless the Sales Manager shall otherwise request), the Company shall
(unless the Company is not then selling Common Stock through the Sales Manager
and has not requested the Sales Manager to sell Common Stock) furnish or cause
to be furnished to the Sales Manager forthwith a certificate dated the date of
filing with the Commission of such amendment, supplement or other document, the
date of effectiveness of amendment, as the case may be, in form satisfactory to
the Sales Manager to the effect that the statements contained in the
certificates referred to in Section 4.1(f) hereof that were last furnished to
the Sales Manager are true and correct at the time of such amendment,
supplement, filing, as the case may be, as though made at and as of such time
(except that such statements shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to such time) or, in
lieu of such certificates, certificates of the same tenor as the certificates
referred to in said Section 4.1(f), modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such certificate.
 
(n) Each time that a post-effective amendment to the Registration Statement is
declared effective or the Company files an Annual Report on Form 10-K, and at
such other times as may be reasonably requested by the Sales Manager, the
Company shall (unless the Company is not then selling Common Stock through the
Sales Manager and has not requested the Sales Manager to sell Common Stock)
furnish or cause to be furnished forthwith to the Sales Manager and to counsel
to the Sales Manager, a written opinion of Jaffe, Raitt, Heuer & Weiss, P.C.,
counsel to the Company (“Outside Counsel”) and a written opinion of Ober, Kaler,
Grimes & Shriver, Maryland counsel to the Company (“Maryland Counsel” and
together with Outside Counsel, “Company Counsel”) or other counsel reasonably
satisfactory to the Sales Manager, dated the date of filing with the Commission
of such amendment, supplement or other document and the date of effectiveness of
such amendment, as the case may be, substantially in the form attached hereto as
Exhibit A, but modified as necessary to relate to the Registration Statement and
the Prospectus as amended and supplemented to the time of delivery of such
opinion.  In addition, at each such time, the Company shall cause to be
forwarded to the Sales Manager such opinion of special counsel to the Company,
as may be reasonably requested by Sales Manager.
 

 
10

--------------------------------------------------------------------------------

 

(o) Each time that a post-effective amendment to the Registration Statement is
declared effective or the Company files an Annual Report on Form 10-K, and at
such other times as may be reasonably requested by the Sales Manager the Company
shall (unless the Company is not then selling Common Stock through the Sales
Manager and has not requested the Sales Manager to sell Common Stock) cause
Grant Thornton LLP, or other independent accountants satisfactory to the Sales
Manager, forthwith to furnish to the Sales Manager a letter, dated the date of
effectiveness of such amendment, or the date of filing of such supplement or
other document with the Commission, as the case may be, in form satisfactory to
the Sales Manager, of the same tenor as the letter referred to in Section 4.1(e)
hereof but modified to relate to the Registration Statement and the Prospectus,
as amended and supplemented to the date of such letter.
 
(p) The Company represents and agrees that, unless it obtains the prior consent
of the Sales Manager, and the Sales Manager represents and agrees that, unless
it obtains the prior consent of the Company, it has not made and will not make
any offer relating to the Common Stock that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus” as defined in Rule 405, required to be filed with the
Commission.  The foregoing restriction shall not apply to:  (i) free writing
prospectuses other than those relating to the sale of Common Stock, or any
follow-on sale relating to such free writing prospectus or (ii) free writing
prospectuses pertaining to Sales of Common Stock pursuant to stock ownership or
dividend reinvestment plans.  Any such free writing prospectus consented to by
the Company and the Sales Manager is hereinafter referred to as a “Permitted
Free Writing Prospectus.”  The Company represents that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433 of the Act, and has complied and
will comply with the requirements of Rules 164 and 433 of the Act, as applicable
to any Permitted Free Writing Prospectus, including timely Commission filings
where required, legending and record keeping.  Notwithstanding anything to the
contrary in this Agreement, except as set forth in this Section 3.1(p), Sales
Manager acknowledges and agrees that the Company shall not be restricted by this
Agreement from offering or selling any securities, including but not limited to
pursuant to a stock ownership or dividend reinvestment plan.
 
For the purposes of this Section, “Issuer Free Writing Prospectus” means any
“issuer free writing prospectus,” as defined in Rule 433 of the Act, relating to
the Common Stock in the form filed or required to be filed with the Commission
or, if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) of the Act.


ARTICLE IV
 


 
CONDITIONS OF THE SALES MANAGER’S OBLIGATIONS
 
4.1 The obligations of the Sales Manager to sell the Common Stock as provided
herein shall be subject to the accuracy, as of the date hereof, and as of each
Settlement Date contemplated under this Agreement, of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the following additional conditions:
 
(a) The Registration Statement shall have been declared effective.  No stop
order suspending the effectiveness of the Registration Statement shall have been
issued and no proceeding for that purpose shall have been instituted or, to the
knowledge of the Company or the Sales Manager, threatened by the Commission, and
any request of the Commission for additional information (to be included in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the Sales Manager’s reasonable satisfaction.
 
(b) The Sales Manager shall not have advised the Company that the Registration
Statement or the Prospectus, or any amendment or supplement thereto, contains an
untrue statement of fact that in the Sales Manager’s reasonable opinion is
material, or omits to state a fact that in the Sales Manager’s reasonable
opinion is material and is required to be stated therein or is necessary to make
the statements therein not misleading.
 

 
11

--------------------------------------------------------------------------------

 

(c) Except as contemplated in the Prospectus, subsequent to the respective dates
as of which information is given in the Registration Statement and the
Prospectus, there shall not have been any material change in the capital stock
of the Company, or any material adverse change, or any development that may
reasonably be expected to cause a material adverse change, in the condition
(financial or other), business, prospects, net worth or results of operations of
the Company, or any adverse change in the rating assigned to any securities of
the Company.
 
(d) The Sales Manager shall have received on every date specified in Section
3.1(n) hereof, and at such other times as may be reasonably requested by the
Sales Manager, opinions of Company Counsel, dated as of such date in the form of
Exhibit A hereto.  The Sales Manager shall have received a letter from Company
Counsel authorizing the Sales Manager to rely on the opinion on tax matters
delivered by Company Counsel as Exhibit 8.1 to the Registration Statement.
 
(e) On the dates specified in Section 3.1(o) hereof, and at such other times as
may be reasonably requested by the Sales Manager, the Sales Manager shall have
received a “comfort letter” from Grant Thornton LLP, independent public
accountants for the Company, or other independent accountants reasonably
satisfactory to the Sales Manager, dated the date of delivery thereof, in form
and substance reasonably satisfactory to the Sales Manager.
 
(f) The Sales Manager (unless the Company is not then selling Common Stock
through the Sales Manager and has not requested the Sales Manager to sell Common
Stock) shall have received from the Company a certificate, or certificates,
signed by (I) the Chief Financial Officer and (II) either the Chief Executive
Officer or the Chief Operating Officer, dated as of the first business day of
each calendar month (each, a “Certificate Date”), to the effect that, to the
best of their knowledge based upon reasonable investigation:
 
(i) The representations and warranties of the Company in this Agreement are true
and correct, as if made at and as of the Certificate Date (as the case may be),
and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such
Certificate Date (as the case may be);
 
(ii) No stop order suspending the effectiveness of the Registration Statement
has been issued, and no proceeding for that purpose has been instituted or, to
the knowledge of such officer after due inquiry, is threatened, by the
Commission;
 
(iii) Since the date of this Agreement, there has occurred no event required to
be set forth in an amendment or supplement to the Registration Statement or
Prospectus that has not been so set forth and there has been no document
required to be filed under the Exchange Act and the rules and regulations of the
Commission thereunder that upon such filing would be deemed to be incorporated
by reference in the Prospectus that has not been so filed; and
 
(iv) Since the date of this Agreement, there has not been any material adverse
change in the assets or properties, business, results of operations, prospects
or condition (financial or otherwise) of the Company, which has not been
described in an amendment or supplement to the Registration Statement or
Prospectus (directly or by incorporation).
 
In addition, on each Certificate Date the certificate shall also reconfirm that
the shares of Common Stock sold during the immediately preceding month were duly
and validly authorized by the Company and that all corporate action required to
be taken for the authorization issuance and sale of such shares of Common Stock
had been validly and sufficiently taken.
 
(g) On each Settlement Date, the Company shall have furnished to the Sales
Manager such appropriate further information, certificates and documents as the
Sales Manager may reasonably request.
 

 
12

--------------------------------------------------------------------------------

 

All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to the Sales Manager.  The Company will furnish the Sales
Manager with such conformed copies of such opinions, certificates, letters and
other documents as the Sales Manager shall reasonably request.
 
ARTICLE V
 


 
INDEMNIFICATION AND CONTRIBUTION
 
5.1 (a)           The Company agrees to indemnify and hold harmless the Sales
Manager and each person, if any, who controls the Sales Manager within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, as follows:
 
(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the representations in this Agreement or contained
in the Registration Statement (or any amendment thereto), or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
if such settlement is effected with the written consent of the Company; and
 
(iii) against any and all expense whatsoever, as incurred (including, subject to
Section 5.1(c) hereof, the reasonable fees and disbursements of counsel chosen
by the Sales Manager), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under (i)
or (ii) above;
 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Sales Manager expressly for use in the Registration Statement (or any amendment
thereto) or any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto).


(b)           The Sales Manager agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in Section 5.1(a), as incurred, but only with respect to
untrue statements or alleged untrue statements or omissions or alleged omissions
made in the Registration Statement (or any amendments thereto) or any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with written information furnished
to the Company by the Sales Manager expressly for use in the Registration
Statement (or any amendment thereto) or such preliminary prospectus or the
Prospectus (or any amendment or supplement thereto).  The total liability of the
Sales Manager under this Section 5.1(b) shall not exceed the total actual sales
price of Common Stock sold by the Sales Manager that is the subject of the
dispute.
 

 
13

--------------------------------------------------------------------------------

 

(c)           Any indemnified party that proposes to assert the right to be
indemnified under this Article V will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Article V, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from any liability that it might have to
any indemnified party except to the extent that the indemnifying party
demonstrates that the defense of such claim is materially prejudiced by the
indemnified party’s failure to give such notice.  If any such action is brought
against any indemnified party and it notifies the indemnifying party of its
commencement, the indemnifying party will be entitled to participate in and, to
the extent that it elects by delivering written notice to the indemnified party
promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the
defense.  The indemnified party will have the right to employ its own counsel in
any such action, but the fees, expenses and other charges of such counsel will
be at the expense of such indemnified party unless (1) the employment of counsel
by the indemnified party has been authorized in writing by the indemnifying
party, (2) the indemnified party has reasonably concluded (based on advice of
counsel) that there may be legal defenses available to it or other indemnified
parties that are different from or in addition to those available to the
indemnifying party, (3) a conflict or potential conflict exists (based on advice
of counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party) or (4)
the indemnifying party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, in each of which cases the reasonable fees, disbursements and
other charges of counsel will be at the expense of the indemnifying party or
parties.  It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties.  All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly as they are
incurred.  An indemnifying party will not be liable for any settlement of any
action or claim effected without its written consent (which consent will not be
unreasonably withheld).
 

 
14

--------------------------------------------------------------------------------

 

(d)           In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Article V is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Sales Manager, the
Company and the Sales Manager will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than the
Sales Manager, such as persons who control the Company within the meaning of the
Act, officers of the Company who signed the Registration Statement and directors
of the Company, who also may be liable for contribution) to which the Company
and the Sales Manager may be subject in such proportion as shall be appropriate
to reflect the relative benefits received by the Company on the one hand and the
Sales Manager on the other.  The relative benefits received by the Company on
the one hand and the Sales Manager on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total compensation
(before deducting expenses) received by the Sales Manager from the sale of
Common Stock on behalf of the Company.  If, but only if, the allocation provided
by the foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company, on the one hand, and the Sales Manager, on the
other, with respect to the statements or omission which resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering.  Such
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Sales
Manager, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The Company and the Sales Manager agree that it would not be just and
equitable if contributions pursuant to this Section 5.1(d) were to be determined
by pro rata allocation or by any other method of allocation which does not take
into account the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, liability,
expense or damage, or action in respect thereof, referred to above in this
Section 5.1(d) shall be deemed to include, for the purpose of this Section
5.1(d), any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or
claim.  Notwithstanding the foregoing provisions of this Section 5.1(d), the
Sales Manager shall not be required to contribute any amount in excess of the
amount by which the total actual sales price at which Common Stock sold by the
Sales Manager exceeds the amount of any damages that the Sales Manager has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission and no person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 5.1(d), any person
who controls a party to this Agreement within the meaning of the Act will have
the same rights to contribution as that party, and each officer and director of
the Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof.  Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 5.1(d), will notify any such party or parties
from whom contribution may be sought, but the omission so to notify will not
relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 5.1(d).  No party will
be liable for contribution with respect to any action or claim settled without
its written consent (which consent will not be unreasonably withheld).
 
(e)           The indemnity and contribution provided by this Article V shall
not relieve the Company and the Sales Manager from any liability the Company and
the Sales Manager may otherwise have (including, without limitation, any
liability the Sales Manager may have for a breach of its obligations under
Article II hereof).
 

 
15

--------------------------------------------------------------------------------

 

ARTICLE VI
 


 
REPRESENTATIONS AND AGREEMENTS TO SURVIVE DELIVERY
 
6.1 All representations, warranties and agreements of the Company herein or in
certificates delivered pursuant hereto, and the agreements of the Sales Manager
contained in Article V hereof, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Sales Manager
or any controlling persons, or the Company (or any of their officers, directors
or controlling persons), and shall survive delivery of and payment for the
Common Stock.
 
ARTICLE VII
 


 
TERMINATION
 
7.1 The Sales Manager shall have the right by giving notice as hereinafter
specified at any time at or prior to any Settlement Date, to terminate this
Agreement if (i) any material adverse change, or any development that has
actually occurred and that is reasonably expected to cause material adverse
change, in the assets or properties, business, results of operations, prospects
or condition (financial or otherwise) of the Company has occurred which, in the
judgment of the Sales Manager, materially impairs the investment quality of the
Common Stock, (ii) the Company shall have failed, refused or been unable, at or
prior to any Settlement Date, to perform any agreement on its part to be
performed hereunder, (iii) any other condition of the Sales Manager’s
obligations hereunder is not fulfilled, (iv) any suspension or limitation of
trading in the Common Stock on the Trading Market, or any setting of minimum
prices for trading of the Common Stock on such Trading Market, shall have
occurred, (v) any banking moratorium shall have been declared by Federal or New
York authorities or (vi) an outbreak or material escalation of major hostilities
in which the United States is involved, a declaration of war by Congress, any
other substantial national or international calamity or any other event or
occurrence of a similar character shall have occurred since the execution of
this Agreement that, in the judgment of the Sales Manager, makes it impractical
or inadvisable to proceed with the completion of the sale of and payment for the
Common Stock to be sold by the Sales Manager on behalf of the Company.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Sections 3.1(h), Article V and Article VI hereof shall
remain in full force and effect notwithstanding such termination.  If the Sales
Manager elects to terminate this Agreement as provided in this Article, the
Sales Manager shall provide the required notice as specified herein.
 
7.2 The Company shall have the right, by giving notice as hereinafter specified,
to terminate this Agreement in its sole discretion at any time.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 3.1(h), Article V and Article VI hereof shall
remain in full force and effect notwithstanding such termination.
 
7.3 The Sales Manager shall have the right, by giving notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time.  Any
such termination shall be without liability of any party to any other party
except that the provisions of Sections 3.1(h), Article V and Article VI hereof
shall remain in full force and effect notwithstanding such termination.
 
7.4 This Agreement shall remain in full force and effect unless terminated
pursuant to Section 7.1, 7.2 or 7.3 above or otherwise by mutual agreement of
the parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Sections 3.1(h), Article V and Article VI shall
remain in full force and effect.
 
7.5 Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Sales Manager or the Company, as the case may be.  If such termination shall
occur during a period when sales of Common Stock are being made pursuant to this
Agreement, any sales of Common Stock made prior to the termination of this
Agreement shall settle in accordance with the provisions of this Agreement.
 

 
16

--------------------------------------------------------------------------------

 

ARTICLE VIII
 


 
NOTICES
 
8.1 All notices or communications hereunder shall be in writing and if sent to
the Sales Manager shall be mailed, delivered or telecopied and confirmed to the
Sales Manager at Brinson Patrick Securities Corporation, 1515 Broadway, New
York, New York 10036, facsimile number (212) 453-5555, Attention: Corporate
Finance, or if sent to the Company, shall be mailed, delivered or telecopied and
confirmed to the Company at Sun Communities, Inc., 27777 Franklin Road, Suite
200, Southfield, Michigan 48034, facsimile number (248) 208-2641, Attention:
Karen J. Dearing.  Each party to this Agreement may change such address for
notices by sending to the other party to this Agreement written notice of a new
address for such purpose.
 
ARTICLE IX
 


 
MISCELLANEOUS
 
9.1 This Agreement shall inure to the benefit of and be binding upon the Company
and the Sales Manager and their respective successors and the controlling
persons, officers and directors referred to in Article V hereof, and no other
person will have any right or obligation hereunder.
 
9.2 This Agreement constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof.
 
9.3 THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS.
 
9.4 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  The parties agree that this Agreement will be considered
signed when the signature of a party is delivered by facsimile
transmission.  Such facsimile transmission shall be treated in all respects as
having the same effect as an original signature.
 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date hereof.
 
 
 

 
SUN COMMUNITIES, INC.
           
By:
/s/ Karen J. Dearing
     
Name: Karen J. Dearing
     
Title: Executive Vice President, Chief Financial Officer, Secretary and
Treasurer
         



 

 
BRINSON PATRICK SECURITIES CORPORATION
           
By:
/s/ Todd Wyche
     
Name: Todd Wyche
     
Title: Managing Director
         

 
 

 
18

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(f)
 
List of Significant Subsidiaries*
 


 
Sun Communities Operating Limited Partnership
 
Sun Home Services, Inc.
 
Sun Secured Financing LLC
 


 
*Origen Financial Inc. (“Origen”) is a significant subsidiary as defined in
Section 1-02 of Regulation S-X due to impairment charges taken from the
Company’s investment in Origen.  However, Origen is not within the control of
the Company, and the Company does not make any representations or warranties,
pursuant to Article 1 of the Agreement or otherwise, with respect to Origen.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Legal Opinions



 
 

--------------------------------------------------------------------------------

 

Form of Opinion of
OBER, KALER, GRIMES & SHRIVER




___________ __, 200__


Brinson Patrick Securities Corporation
1515 Broadway, 11th Floor
New York, New York 10036


Ladies and Gentlemen:


We have acted as special Maryland counsel to Sun Communities, Inc. (the
“Company”), a corporation organized under the laws of the State of Maryland on
July 23, 1993, in connection with that certain Sales Agreement (the “Agreement”)
dated as of August __, 2009, by and between the Company and Brinson Patrick
Securities Corporation.  All terms in this letter that are capitalized and have
not been defined in this letter shall have the meanings ascribed to them in the
Agreement.


In our capacity as special Maryland counsel to the Company and for purposes of
this opinion, we have examined the following documents:


 
        (i)    the Agreement;
 
(ii)           the Registration Statement, including the Prospectus;


(iv)          a copy the Articles of Incorporation of the Company, as amended or
supplemented on the date hereof (the “Charter Documents”);


(v)           the bylaws of the Company, as amended on the date hereof (the
“Bylaws”);


(vi)          the records of proceedings of the Board of Directors of the
Company with respect to the transactions between the Company and Brinson Patrick
contemplated by the Agreement;


(vii)         a certificate of the Company regarding certain matters related to
the Agreement and this opinion (the “Certificate”);


(viii)        a certificate of the Maryland State Department of Assessments and
Taxation dated __________ to the effect that the Company is duly incorporated
and existing under the laws of the State of Maryland and is in good standing and
duly authorized to transact business in the State of Maryland; and


(ix)           such other documents and matters as we have deemed necessary and
appropriate to render this opinion, subject to the limitations, assumptions, and
qualifications contained herein.


With respect to questions of fact material to our opinions, without undertaking
to verify the same by independent investigation, we have relied exclusively upon
the documents reviewed by us, the representations, warranties, statements and
information set forth in such documents, certain statements of officers or other
representatives of the Company, including, without limitation, statements
contained in the Certificate, and the additional matters recited or assumed in
this opinion letter, all of which we assume to be true, complete and accurate in
all respects.


Any references to “our knowledge,” “the best of our knowledge” or “matters known
to us,” or any variation thereof, shall mean the conscious awareness, as to the
existence or absence of any facts that would contradict the opinions so
expressed, of those attorneys of this firm who have rendered substantive
attention to the transaction to which this opinion relates.  Other than as set
forth herein, we have not undertaken, for purposes of this opinion, any
independent investigation to determine the existence or the absence of such
facts, and no inference as to our knowledge of the existence or absence of such
facts should be drawn from the fact of our representation of the
Company.  Moreover, we have not searched the dockets of any court,
administrative body, agency or other filing office in any jurisdiction.


In reaching the opinions set forth below, we have assumed, without independent
investigation or inquiry, that:


 
2

--------------------------------------------------------------------------------

 
A.           Each party thereto (other than the Company) has duly and validly
executed and delivered the Agreement, and each instrument, document and
agreement to be executed in connection with the Agreement to which such party is
a signatory.  Each party’s obligations set forth in the Agreement (including the
Company’s) are its legal, valid and binding obligations, enforceable in
accordance with their respective terms.


B.           Each party executing the Agreement or any instrument, document or
agreement to be executed in connection with the Agreement on behalf of any such
party (other than the Company) is duly authorized to do so.


C.           Each natural person executing the Agreement or any instrument,
document or agreement to be executed in connection with the Agreement is legally
competent to do so.


D.           There are no oral or written modifications of or amendments to the
Agreement, and there has been no waiver of any of the provisions of such
document, by actions or conduct of the parties or otherwise.


E.           All documents submitted to us as originals are authentic, all
documents submitted to us as certified or photostatic or facsimile copies
conform to the original documents, all signatures on all documents submitted to
us for examination are genuine, and all public records reviewed are accurate and
complete.


F.           All representations, warranties, certifications and statements with
respect to matters of fact and other factual information (i) made or contained
in the Agreement; (ii) made by public officers; and (iii) made by officers or
representatives of the Company, including certifications made in the
Certificate, are accurate, true, correct and complete in all material respects.


G.           At no time prior to and including the date when the all 1,600,000
shares of Common Stock that may be issued and sold pursuant to the Agreement
(the “Shares”) are so issued and sold will (i) the Company’s Charter Documents,
Bylaws or the existing corporate authorization to issue the Shares be amended,
repealed or revoked or (ii) the total number of the issued shares of the
Company’s Common Stock exceed 90,000,000.


H.           No event will take place subsequent to the date hereof which would
cause any offer or sale of the Shares not to comply with any law, rule,
regulation, order, judgment, decree, or duty applicable to the Company, or which
would permit the Company or any other party at any time to cancel, rescind, or
otherwise avoid such offer and sale.


I.           Each purchase of Shares will constitute the valid, legal and
binding obligation of the purchaser of such Shares.


J.           At the time of the issuance of the Shares, the Company will record
in its stock ledger the name of the persons to whom such shares are issued.


K.           As to all acts undertaken by any governmental authority, and of
those persons purporting to act in any governmental capacity, the persons acting
on behalf of the governmental authority have the power and authority to do so,
and all actions taken by such persons on behalf of such governmental authority
are valid, legal and sufficient.


L.           Any governmental permits or approvals reviewed by us are accurate,
complete and authentic, and the appropriate regulatory authorities have adhered
to applicable legal and procedural requirements.


Based on our review of the foregoing, and subject to the limitations,
exceptions, assumptions and qualifications set forth herein, we are of the
opinion that, as of the date of this letter:


1.           The Agreement has been duly authorized, executed and delivered by
the Company.


2.           No filing, registration or qualification with, or authorization,
approval, consent, license, order or decree of, any Maryland court or Maryland
governmental authority or agency is required in connection with the due
authorization, execution and delivery of the Agreement by the Company and/or
performance by the Company of its obligations thereunder.
 
3.           The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland.


4.           The Company has the requisite corporate power and authority to own,
lease and operate its assets and properties and conduct its business as
described in the Prospectus. The Company has the requisite corporate power and
authority to enter into, deliver and perform the Agreement and to issue and sell
the Shares.
 
5.           The execution, delivery and performance of the Agreement by the
Company and the consummation of the transactions therein contemplated by the
Company will not (i) conflict with the Company’s Charter Documents or Bylaws; or
(ii) violate or contravene the Maryland General Corporation Law.  To our
knowledge, the execution, delivery and performance of the Agreement by the
Company and the consummation of the transactions therein contemplated by the
Company will not violate, contravene or constitute a default under any order or
judgment of any Maryland court or Maryland governmental agency or body having
jurisdiction over the Company, which order or judgment names the Company.
 
 
3

--------------------------------------------------------------------------------

 
6.           The statements in the Registration Statement under the captions
“Description of Common Stock,” to the extent that such statements summarize
matters of law or legal conclusions, have been reviewed by us and are correct in
all material respects.


7.           The Board of Directors of the Company has duly and validly
authorized the issuance of the Shares in accordance with the terms of the
Agreement, and when issued and delivered to and paid for by the purchaser
thereof pursuant to the Agreement, the Shares will be validly issued, fully paid
and nonassessable.  The sale and issuance of the Shares pursuant to the
Agreement is not subject to preemptive or other similar rights pursuant to the
Company’s Charter Documents or Bylaws or the Maryland General Corporation Law.


We are not representing the Company in any action, suit or proceeding in which
the Company is a named defendant, or in any action, suit or proceeding that is
overtly threatened in writing against the Company.
 
In addition to the qualification set forth above, the opinions set forth herein
are also subject to the following qualifications:


A.           We express no opinion regarding the laws of any jurisdiction, or
the effect any such laws may have on the matters set forth herein, other than
the substantive laws of the State of Maryland which a Maryland lawyer exercising
customary professional diligence would reasonably be expected to recognize as
being directly applicable to the transactions contemplated by the Agreement (the
“Laws”).  The opinions expressed herein concern only the effect of the Laws
(excluding the principles of conflict of laws) as currently in effect.  We
assume no obligation to supplement this opinion if any Laws change after the
date hereof or if we become aware of any facts that might change the opinions
expressed herein after the date hereof.


B.           Notwithstanding anything to the contrary contained herein, we
express no opinion concerning compliance of any party with (i) any securities,
banking, insurance, environmental, zoning, land use, pension, employee benefit,
tax, labor, intellectual property, unfair competition, money laundering or
antitrust law, regulation, rule or order; (ii) any laws, regulations, rules or
orders of any county, municipality or similar political subdivision or any
agency or instrumentality thereof; (iii) any law, regulation, rule or order
requiring permits or licenses in or for the operation of the business of
Company; and (iv) any law, regulation, rule or order pertaining to the Company
solely because of the business activities or assets of the Company and that are
not applicable to business corporations generally.


C.           The opinions expressed herein are matters of professional judgment
and are not a guarantee of result.


The opinions expressed in this letter are solely for the use of the addressee
hereof solely in connection with the transactions contemplated by the Agreement,
and these opinions may not be distributed to, furnished to or relied upon for
any other purpose or by any other person without our prior written approval;
provided, however, that these opinions may be relied upon by counsel to the
addressee hereof and by Jaffe, Raitt, Heuer & Weiss, P.C., in rendering its
opinion pursuant to Section 3.1(n) of the Agreement. The opinions expressed in
this letter are limited to the matters set forth in this opinion letter, and no
other opinions should be inferred beyond the matters expressly herein stated.




Sincerely,


OBER, KALER, GRIMES & SHRIVER,
a Professional Corporation


By:                                                                           
      Kenneth B. Abel, Shareholder
 

 
4

--------------------------------------------------------------------------------

 

Form of Opinion of
 
JAFFE, RAITT, HEUER & WEISS
 






[date]




Brinson Patrick Securities Corporation
330 Madison Avenue, 9th Floor
New York, New York 10017


 
Re:
Sales Agreement, dated August __, 2009 (the “Agreement”), by and between Sun
Communities, Inc., a Maryland corporation (the “Company”), and Brinson Patrick
Securities Corporation.



Dear Sirs/Madames:


We have acted as special counsel to the Company in connection with the issuance
of shares of the Company’s common stock in accordance with the terms and
conditions of the Agreement. We are delivering this letter to you at the
Company’s request and pursuant to the terms of the Agreement. All terms in this
letter that are capitalized and have not been defined in this letter shall have
the meanings ascribed to them in the Agreement.


In rendering the opinions herein, we have examined and relied upon the following
documents:
                          a)  Agreement;
b)  
   Registration Statement filed with the Securities and Exchange Commission (the
“Commission”)  on April 17, 2009 (File No. 333-158623) (the “Registration
Statement”);

c)  
   Prospectus included in the Registration Statement filed with the Commission
on August __, 2009 (the “Prospectus”);

d)  
   Certified copy of the Company’s Articles of Incorporation issued by the State
Department of Assessments and Taxation of Maryland on __________, 2009 (the
“Articles”);

e)  
   Bylaws of the Company as provided to us by management of the Company (the
“Bylaws”); and

f)  
   Minutes of a meeting of the Board of Directors of the Company held on March
6, 2009.



In our examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity to original documents of documents
submitted to us as certified or photostatic copies.  We have also assumed that
all parties to the Agreement other than the Company have all necessary power and
authority to execute, deliver, accept and perform the Agreement, and that each
such party has taken all necessary action so as to cause such party to be bound
by the Agreement, including under the terms of its governing documents and the
laws of the jurisdiction of its formation.


Our review has been limited to examining the documents described above and
applicable Michigan and federal law. We note that the Agreement is governed by
the laws of the State of New York.  We have made no study or other investigation
of the laws, decisions, statutes or other authorities of the State of New York,
and we express no opinion concerning the validity, binding effect or
enforceability of the Agreement under the laws of the State of New York.


To the extent that any opinion given herein relates to or is dependent upon
factual information, or is expressed in terms of our knowledge or awareness, we
have relied exclusively upon the assumptions set forth above and the relevant
representations and warranties set forth in the Certificate.  Although we are
not aware of anything that contradicts such facts or information, we have not
undertaken to independently verify any such facts or information. In this
regard, our knowledge is limited to the conscious awareness of facts or other
information by: (i) the attorney executing this opinion on behalf of our firm;
(ii) any attorney in our firm who has been actively involved in negotiating the
terms and conditions of the Agreement or preparing this opinion or the
Registration Statement; and (iii) solely as to information relevant to a
particular opinion or confirmation regarding a particular factual matter, those
attorneys in our firm who have given substantive attention to this matter.


With respect to the opinions set forth below, we have further assumed that the
Company will continue (as it does on the date hereof) to have a sufficient
number of shares of common stock authorized for issuance under the Articles from
time to time to accommodate the issuances contemplated by the Agreement.
 


 
5

--------------------------------------------------------------------------------

 
Based solely upon the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that, as of the date hereof:
 


1.           The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland.


2.           The Board of Directors of the Company has duly and validly
authorized the issuance of the Common Stock in accordance with the terms of the
Agreement, and when issued and delivered to and paid for by the purchaser
thereof pursuant to the Agreement, the Common Stock will be fully paid and
nonassessable and will conform to the description thereof in the
Prospectus.  All corporate action required to be taken for the authorization,
issuance and sale of the Common Stock pursuant to the Agreement has been validly
and sufficiently taken.  The shareholders of the Company have no preemptive
rights with respect to the Common Stock. The Common Stock is the subject of an
effective registration statement permitting its sale in the manner contemplated
by the Agreement.


3.           The Registration Statement has become effective under the Act.  The
Prospectus has been filed with the Commission pursuant to Rule 424(b) in the
manner and within the time period required thereby and no stop or other order
suspending the effectiveness of the Registration Statements has been issued and
not withdrawn, and, to our knowledge, no proceedings for that purpose have been
instituted or threatened by the Commission.


4.           The Registration Statement, when it became effective, and the
Prospectus and any amendment or supplement thereto, on the date of filing
thereof with the Commission and at the date hereof (except for the financial
statements and notes and schedules and other financial information included
therein), complied as to form and appear on their face to be appropriately
responsive in all material respects with the requirements of Form S-3 (in the
case of the Registration Statement) and the Act and the rules and regulations of
the Commission thereunder and the conditions for use of Form S-3 have been
satisfied. The documents incorporated by reference in the Registration Statement
or Prospectus or any amendment or supplement thereto, when filed with the
Commission under the Exchange Act (except for the financial statements and notes
and schedules and other financial information included therein), complied as to
form and appear on their face to be appropriately responsive in all material
respects with the requirements of the Act or the Exchange Act, as applicable,
and the rules and regulations of the Commission thereunder.
 
5.           The description in the Registration Statement and Prospectus of
statutes, legal and governmental proceedings, contracts and other documents are
accurate in all material respects; and we do not know of any statutes or legal
or governmental proceedings required to be described in the Prospectus that are
not described as required, or of any contracts or documents of a character
required to be described in the Registration Statement or Prospectus (or
required to be filed under the Exchange Act if upon such filing they would be
incorporated by reference therein) or to be filed as exhibits to the
Registration Statement that are not described and filed as required.


6.           The Agreement has been duly authorized, executed and delivered by
the Company.
 
7.           Each of the Company’s subsidiaries listed on Schedule A hereto (the
“Subsidiaries”) has been duly incorporated, organized or formed and is validly
existing as a corporation, trust, partnership or limited liability company, as
the case may be, in good standing under the laws of the State of Michigan.  Each
of the Subsidiaries is duly qualified and in good standing as a foreign entity
in the respective jurisdictions shown on Schedule A hereto.
 
8.           The issuance and sale of the Shares and the execution, delivery and
performance by the Company of the Agreement, and the consummation of the
transactions therein contemplated, will not  conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, (i) the Company’s Articles or Bylaws, (ii) any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument filed as an exhibit to
the Company’s Annual Report on Form 10-K for the year ended December 31, 2008,
or to any of the Company’s subsequently filed Current Reports on Form 8-K or
Quarterly Reports on Form 10-Q or (iii) any statute, rule, regulation or other
law applicable to the Company, or any order or judgment of any court or
governmental agency or body having jurisdiction over the Company, which order or
judgment names the Company, except, the case of clauses (ii) and (iii), for such
breaches and defaults that would not in the aggregate have a Material Adverse
Effect on the Company.
 


9.           Except for permits and similar authorizations required under the
securities or “blue sky” laws of certain states (as to which we express no
opinion), no consent, waiver, approval, authorization or other order of any
regulatory body, administrative agency or other governmental body is legally
required for or in connection with (i) the execution, delivery and performance
of the Agreement, (ii) the issuance or sale of the Common Stock by the Company,
or (iii) the sale of the Common Stock by the Sales Manager, each as contemplated
by the Agreement and the Prospectus.
 


 
6

--------------------------------------------------------------------------------

 
 
10.           To our knowledge and without conducting any litigation searches
with respect to the Company, except as disclosed in the Registration Statement
and the Prospectus, there are no actions, suits or proceedings pending or
threatened against or affecting the Company, its Subsidiaries or the their
respective businesses, properties, business prospects, condition (financial or
otherwise) or results of operations or any of their respective officers in their
capacity as such, before or by any federal or state or foreign court,
commission, regulatory body, which could reasonably be expected to have a
Material Adverse Effect on the Company.
 


 
11.           The Company is not, and upon issuance and sale of the Common Stock
and the application of the net proceeds from the sale thereof in the manner
described in the Prospectus will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 


 
12.           The Shares have been approved for listing, subject to official
notice of issuance and evidence of satisfactory distribution, on the New York
Stock Exchange.  To our knowledge, the issuance of the Shares to be sold by the
Company under the Agreement is not subject to preemptive or other similar
rights, or any restriction upon the voting or transfer thereof pursuant to any
agreement to which the Company or any of the Subsidiaries is a party or by which
any of them may be bound
 


 
We have participated in conferences with officers and other representatives of
the Company, representatives of the Sales Manager and representatives of the
Sales Manager’s legal counsel, at which conferences the contents of the
Registration Statement and the Prospectus and related matters were discussed,
and, although we have not independently verified and are not passing upon and
assume no responsibility for the accuracy, completeness or fairness of the
statements contained in the Registration Statement and Prospectus (except to the
extent specified in the foregoing opinions), no facts have come to our attention
that would lead us to believe that the Registration Statement contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or that the Prospectus or any
document incorporated by reference therein, on the date of filing of the
Prospectus with the Commission and as of the date hereof, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; it being understood that we express no opinion as to
the financial statements and related notes, the financial statement schedules or
other financial and statistical data included in any of the documents mentioned
in this paragraph.


In addition to the qualifications set forth above, we express no opinion as to
any of the following matters:


(a)  
the effect of: (i) bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance or similar laws relating to or affecting the
enforcement of creditors’ rights generally; or (ii) general principles of
equity; and



(b)  
the validity, binding effect or enforceability of provisions of the Agreement to
the extent they contain: (i) choice of law or forum selection provisions; (ii)
waivers by the Company of any rights, remedies or defenses where such waivers
are against the statutes, laws or public policy of the State of Michigan or of
the United States of America; (iii) cumulative remedies to the extent such
cumulative remedies purport to compensate, or would have the effect of
compensating, the party entitled to the benefits thereof in an amount in excess
of the actual loss suffered by such party; or (iv) indemnification and
contribution provisions which are against the laws or public policy of the
United States of America or agencies of the United States of America.  In Globus
v. Law Research Service, Inc., the United States Court of Appeals for the Second
Circuit held an issuer’s indemnification agreement unenforceable where the
underwriter was held to have had actual knowledge of material misstatements and
omissions in the offering circular.  The tenor of the Court’s opinion could be
construed as critical of such indemnity agreements in general on grounds of
public policy.  If this is the prevailing attitude of the courts, such indemnity
agreements may be held to be unenforceable under other circumstances.  Our
opinions are qualified accordingly, and are subject to the possibility of such
unenforceability.



We do not purport to be experts on or express any opinion herein concerning any
laws other than the laws of the State of Michigan and Federal law and this
opinion is qualified accordingly.  With respect to the opinions in paragraphs 1,
2, 6, 8 and 9 insofar as they implicate Maryland law, we have relied solely upon
the opinion of Ober, Kaler, Grimes & Shriver, Professional Corporation,
Baltimore, Maryland, and we have not made any independent investigation of
Maryland law.  Our opinions are rendered only as of the date hereof and we
assume no obligation to update or supplement our opinions to reflect any facts
or circumstances that hereafter may occur and/or the applicability of any new
laws or any amendments or changes to existing laws, whether by legislation or
judicial interpretation, adopted after the date hereof.  This opinion is only
for the benefit of the addressee, its legal counsel and its successors and
assigns and may not be relied upon by any other person without our express
written consent.


Very truly yours,


JAFFE, RAITT, HEUER & WEISS
Professional Corporation

 
7

--------------------------------------------------------------------------------

 

Tax Letter


Brinson Patrick Securities Corporation
1515 Broadway, 11th Floor
New York, New York, 10036
 
 



 
Ladies and Gentlemen:
 
Regarding our opinion with respect to certain tax matters dated [________] (the
“Opinion”) which was filed as Exhibit 8.1 to the Registration Statement and
filed with the Securities Exchange Commission as of even date therewith, you are
authorized to rely on the Opinion as of the date thereof to the same extent as
if you had been an addressee of such Opinion, subject in all cases to the
assumptions, qualifications, limitations and exceptions set forth therein.
 
This letter is for your use only pursuant to Section 4.1(d) of the Sales
Agreement, and may not be relied upon by you for any other purpose or published
or communicated to any third party for any purpose whatsoever, in each case
without our prior written consent.
 


 
Sincerely yours,












 

 
8

--------------------------------------------------------------------------------

 
